     Case 2:19-cv-02088-TLN-EFB Document 12 Filed 11/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    BARBARA A. CONNOR,                                 No. 2:19-cv-02088-TLN-EFB
12                        Plaintiff,
13             v.                                        ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS, et al.,
15
                          Defendants.
16

17

18            Plaintiff Barbara A. Connor (“Plaintiff”), a former state prisoner proceeding pro se, has

19   filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21            On September 22, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen (14) days. (ECF No. 11.)

24   Plaintiff has not filed objections to the findings and recommendations.

25            Accordingly, the court presumes that any findings of fact are correct. See Orand v. United

26   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

28   1983).
                                                        1
     Case 2:19-cv-02088-TLN-EFB Document 12 Filed 11/05/20 Page 2 of 2


 1          The Court has reviewed the applicable legal standards and, good cause appearing,

 2   concludes that it is appropriate to adopt the findings and recommendations in full.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed September 22, 2020 (ECF No. 11), are

 5   adopted in full;

 6          2. Plaintiff’s Second Amended Complaint (ECF No. 9) is DISMISSED without leave to

 7   amend; and

 8          3. The Clerk of the Court is directed to close this case.

 9          IT IS SO ORDERED.

10   DATED: November 4, 2020

11

12

13
                                                              Troy L. Nunley
14                                                            United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
